STONE, C. J.
— The testimony in this record tends to prove that W. W. Roberts, during the year 1885, was landlord, and Kirge, alias Cap. Dixon, was Lis tenant, living on his lands; that Yeonie or Yionio Dixon, wife of Kirge, lived with him; that under an agreement with Roberts, Yeonie was cultivating a patch on his lands, she to have one-half *64tlie crop, and he, Roberts, the other half. Such was the state of facts, when on April 28, 1885, the instrument in writing was drawn and uttered, which the indictment charges was a forgery. The defendant admitted the writing of the paper, but contended he had authority therefor from Roberts, whose act it purported to be. The jury, by their verdict, negatived the authority claimed.
It is contended for appellant that the writing set forth in the indictment is not such an instrument as can be the subject of forgery. Bishop, 1 Crim. Law, Seventh Ed. § 528, says : “ Forgery at the common law is the false making, or materially altering, with intent to defraud, of any writing, which, if genuine, might apparently be of legal efficacy, or the foundation of a legal liability.” The principle thus stated by him is supported by many able authorities collected in the note; and Wharton, 1 Criminal Law, § 680, et s q., fully sustains him. See, also, Rembert v. State, 53 Ala. 467 ; Hobbs v. State, 75 Ala. 1. It can not be denied that the instrument set forth in the indictment in this case, would, if genuine, be of apparent legal efficacy — efficacious, as an authority to. unincumber or dispose of the entire “ patch cotton ” to which it refers.
It is objected that Yionie and Mary Ann, whose “ patch-cotton ” is mentioned in the writing, were married women who could make no binding contracts, and that, under the proof in the cause, the writing was for that reason, worthless, inoperative, and void ; and inasmuch as forgery can not be predicated on a void instrument, the general charge asked by defendant ought to have been given. To this it may be answered that it does not appear that said “patch-cotton ” was the property of the wives. As a rule, the earnings of the wife are the property of the husband. Moreover, if the crop was the separate property of the wife, she and her husband could dispose of it by absolute sale.— Waller v. Booker, (in MSS.) present term ; Linam v. Reeves, 68 Ala. 89; Blythe v. Dargin, Ib. 370; Falk v. Hecht, 75 Ala. 293.
Section 4340 of the Code of 1876, omitting clauses and words not pertinent to this case, reads as follows : “ Any person "who, with intent to injure or defraud, falsely makes, . . forges, counterfeits . . any . . instrument, being or purporting to be the act of another, by which any right or interest in property is . .in any way changed or affected, . . the forgery of which does not constitute forgery in the first degree under section 4332 of this Code, . . . must on conviction be adjudged guilty of forgery in the second degree.” If the said Roberts was landlord, and if the “ patch-cotton ” referred to in the writing was grown on land rented from *65him, lie having a part interest in, or lien on the crop as landlord, then the paper was such an instrument as changed or affected the interest of said W. W. Roberts in such crop. The instrument could be the subject of forgery in the second degree.
The instrument or paper, the subject of the forgery charged in this case, does not, by anything it asserts, indicate that Roberts, whose name is alleged to have been forged, had any interest whatever in the “ patch-cotton ” mentioned therein. Hence, on the face of the instrument, it does not appear that any right or interest in property is, or purports to be affected. To authorize an indictment for forgery, “ the instrument must either appear on its face to be, or be in fact one, which,if true, would possess some legal validity; or, in other words, must be legally capable of effecting a fraud.” There being nothing in the paper, as we have shown, to indicate that Roberts was in any way connected in interest with the “ patch-cotton,” it required the averment of an extrinsic fact — the fact that he was landlord having an interest or lien — to show that his property interest was, or would be affected. “ If a writing is so incomplete in form as to leave an apparent uncertainty in law, whether it is valid or not, a simple charge of forging it fraudulently, etc., does not show 'an offense ; but the indictment must set out such extrinsic facts as will enable the court to see, that, if it were genuine, it would be valid.” — 2 Bish. Or. Law, 7th Ed., § 545 ; State v. Humphries, 10 Hump. 442. .
Is is contended in this case that the words, “ meaning thereby that W. W. Roberts, the landlord, waived his lien on the “ patch-cotton,” found in the indictment, is an averment that he, the said Roberts, was the landlord of the said Yeonie Dixon, and thus amounts to the averment of the necessary extrinsic fact. That phrase, in the present indictment, is only an innuendo, whose office is not to supply omitted words, but to give point and direction to ambiguous language. “ It can not enlarge and point the effect of language beyond its natural and common meaning in its usual acceptation, unless connected with proper introductory averments.” — Bouv. Law Diet. There is nothing- in the case of Rembert v. The State, supra, that helps the present indictment, for in that case this court said the dollar mark, or word dollars, would be supplied by intendment, if suit were brought on the instrument as a note. It was added that, in such suit, it would be interpreted as a promise to pay the bearer the sum expressed, unless its ownership or execution was denied by sworn plea.
The Code furnishes no form of indictment for the offense *66attempted to be charged in this case, and the language employed is insufficient to uphold the conviction. — Smith v. The State, 63 Ala. 55.
Reversed and remanded.